                                    UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF ARIZONA

                                                    Minute Entry
Hearing Information:
                     Debtor:   POTENTIAL DYNAMIX, LLC
              Case Number:     2:11-BK-28944-DPC            Chapter: 11

       Date / Time / Room:     MONDAY, APRIL 19, 2021 10:00 AM 6TH FLOOR #603

      Bankruptcy Judge:        DANIEL P. COLLINS
           Courtroom Clerk:    RENEE BRYANT
            Reporter / ECR:    N/A                                                              0.00


Matter:
          ADV: 2-13-00799
          TIMOTHY SHAFFER & Amazon Services LLC vs Amazon Services LLC & TIMOTHY SHAFFER
          POST TRIAL BRIEFING
          R / M #:   0/ 0


Appearances:

      DALE C. SCHIAN, ATTORNEY FOR TIMOTHY SHAFFER AND POTENTIAL DYNAMIX, LLC
     MARK DANGERFIELD, ATTORNEY FOR TIMOTHY SHAFFER AND POTENTIAL DYNAMIX LLC
     ERIC WEISS, ATTORNEY FOR AMAZON SERVICES LLC
     MALLORY WEBSTER, ATTORNEY FOR AMAZON SERVICES LLC
     KEN RALSTON ATTORNEY FOR TIMOTHY SHAFFER AND POTENTIAL DYNAMIX LLC




  Case
Page 1 of 2 2:13-ap-00799-DPC           Doc 387 Filed 04/19/21 Entered 04/27/21 10:18:46     Desc
                                                                                      04/27/2021 10:18:29AM
                                         Main Document Page 1 of 2
                                         UNITED STATES BANKRUPTCY COURT
                                               FOR THE DISTRICT OF ARIZONA

                                                             Minute Entry
(continue)...   2:11-BK-28944-DPC              MONDAY, APRIL 19, 2021 10:00 AM


Proceedings:                                                                                                                  1.00

          Mr. Dangerfield begins his closing argument on the burden of proof issue. He argues the burden of proof is on
          the Plaintiff to show there was a loss or damage to inventory units while being stored. Mr. Dangerfield discusses
          Amazon's reimbursement policy and the exceptions to the policy. He states Amazon bears the burden to prove if
          any of the exceptions apply. He provides a summary of the case they presented at the trial. The Court asks Mr.
          Dangerfield its questions. Mr. Dangerfield responds to the Court.

          Ms. Webster provides the closing argument on the burden of proof issue. She responds to the trustee's position
          on inventory damages. Ms. Webster refers to case law in support of her argument. The Court asks Ms. Webster
          its questions. Ms. Webster responds to the Court.

          Mr. Dangerfield offers his final comments on the burden of proof issue.

          Mr. Weiss provides the closing argument on the prejudgment interest issue.

          Mr. Schian provides the closing argument on the prejudgment interest. He explains why they filed an objection
          to the supplemental deposition designations, noting evidence not admitted at trial is cited in the post-trial
          motions. Ms. Schian asks that the Court strike that information from the record. He asks that the Court deny
          Amazon's motion and award the trustee interest.

          Mr. Weiss addresses the objection, noting the parties had agreed to revisions. He argues the evidence is not
          new. Mr. Weiss agrees to withdraw the single designation to Ms. Bachand's 30(b)(6) testimony as the parties
          agreed they would not use a deposition for the witnesses that testified at trial. Mr. Weiss states he does not
          need to file anything additional.

          Mr. Schian addresses the video and transcript depositions. He suggests that everything in the video and
          transcript depositions constitutes part of the record.

          Mr. Weiss responds to Mr. Schian's comments with his position.

          COURT: THE COURT WILL TAKE THESE MATTERS UNDER ADVISEMENT.




  Case
Page 2 of 2 2:13-ap-00799-DPC                 Doc 387 Filed 04/19/21 Entered 04/27/21 10:18:46     Desc
                                                                                            04/27/2021 10:18:29AM
                                               Main Document Page 2 of 2
